UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-5029



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

           versus


CUAUHTEMO DOMINGUEZ-YANES,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-05-65)


Argued:   October 27, 2006                 Decided:   January 8, 2007


Before WILKINS, Chief Judge, and WIDENER and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: William Lindsay Osteen, Jr., ADAMS & OSTEEN, Greensboro,
North Carolina, for Appellant.   Sandra Jane Hairston, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee. ON BRIEF: Anna Mills
Wagoner, United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cuauhtemo Dominguez-Yanes appeals the 114-month sentence he

received after his guilty plea to possession of 487 grams of

methamphetamine with intent to distribute, 21 U.S.C.A. §              841(a),

(b)(1)(B) (West 1999 & Supp. 2006).          He contends that the district

court clearly erred in giving him a two-level enhancement under

U.S.   Sentencing   Guidelines      Manual    §    2D1.1(b)(1)    (2004)     for

possession of a dangerous weapon.         We affirm.



                                     I.

           In   January     2005,    during       an   investigation       into

methamphetamine sales in western North Carolina, Jose Olivas, a/k/a

“Guero,” identified Cuauhtemo Dominguez-Yanes as his source for

about 1200 grams of methamphetamine he had purchased during the

previous two months.      Olivas said that their transactions usually

took place at a mobile home, or trailer, at 4989 Colon Road in

Sanford, North Carolina, and that there was usually another man

with Dominguez-Yanes during the sales.            Olivas placed a monitored

call to Dominguez-Yanes and ordered “the usual.”             The defendant

agreed to meet the drug purchaser "at the trailer."              (J.A. 14)    A

short time later, surveillance officers saw Dominguez-Yanes and

Jose Aguirre-Arizaga arrive at the trailer and walk around to the

back with a white bucket.     Dominguez-Yanes set the bucket down and

they waited until Olivas arrived.            They then walked back to the


                                    - 2 -
front of the trailer, where they were arrested.                            The bucket

contained 449.7 grams of methamphetamine.

               The officers conducted a security search of the trailer,

and found a loaded .50 caliber1 handgun in the kitchen and a UPS

shipping box addressed to Aguirre-Arizaga in the living room. Near

the front steps was a plastic bag containing bills addressed to

Aguirre-Arizaga       at    that    address,      as   well    as    discarded      drug

wrappers.      Further investigation revealed that the electricity had

been turned off, but the service had been in Aguirre-Arizaga’s

name.       Both Dominguez-Yanes and Aguirre-Arizaga pleaded guilty to

possession       of   487   grams    of    methamphetamine          with   intent    to

distribute on January 20, 2005, the date of their arrest.

               Over Dominguez-Yanes’s objection, the district court

decided that it was not clearly improbable that the gun was

connected to the drug offense, because Dominguez-Yanes and Aguirre-

Arizaga used the trailer as a location for drug sales, Aguirre-

Arizaga      controlled     the    trailer,    and     the    gun   was,   therefore,

accessible to Dominguez-Yanes.             The court determined that the drug

sales were a jointly undertaken activity between Dominguez-Yanes

and Aguirre-Arizaga, based in part on the fact that Aguirre-Arizaga

accompanied Dominguez-Yanes to the drug sale on the day they were

arrested. The court adopted the guideline calculation in the

presentence report, which recommended an advisory guideline range


        1
         This may also appear in the record as .40 cal.

                                          - 3 -
of 108-135 months.    The court imposed a sentence of 114 months

imprisonment.

           On appeal, Dominguez-Yanes contends that the government

failed to show that he or his co-defendant, Aguirre-Arizaga,

possessed the gun.   He points out that there was no evidence that

any of the prior drug sales took place inside the trailer, that the

electricity to the trailer had been turned off on January 20, 2005,

or that he or Aguirre-Arizaga was in possession of the trailer on

that date.   He maintains that the presence of mail addressed to

Aguirre-Arizaga inside the trailer was insufficient to establish

possession of the firearm, either actual or constructive, by either

of them.



                                II.

           A district court’s decision to impose an enhancement for

possession of a dangerous weapon will be upheld unless clearly

erroneous.   United States v. Apple, 915 F.2d 899, 914 (4th Cir.

1990)(“The determination whether a firearm was present in the sense

that it justified enhancement is a factual determination subject to

clearly erroneous review.”)2




     2
      The defendant acknowledged at the sentencing hearing that the
gun was found in the trailer which was leased or rented by Yanes'
co-defendant. This was the same trailer at which location the set-
up drug sale took place.

                               - 4 -
                                  III.

          A two-level enhancement should be applied if a dangerous

“weapon was present, unless it is clearly improbable that the

weapon was connected with the offense.”           USSG § 2D1.1(b)(1),

comment. (n.3).    “[T]he proximity of guns to illicit narcotics can

support a district court’s enhancement of a defendant’s sentence”

under this guideline.    United States v. Harris, 128 F.3d 850, 852

(4th Cir. 1997).    Moreover, “[u]nder relevant conduct principles,

the enhancement applies when the weapon was possessed in connection

with drug activity that was part of the same course of conduct or

common scheme as the offense of conviction.”         United States v.

McAllister, 272 F.3d 228, 233-34 (4th Cir. 2001) (citation and

internal quotation omitted). A defendant is also accountable under

relevant conduct principles for conduct of others involved with him

in a jointly undertaken criminal activity as long as those acts are

reasonably foreseeable to him.     USSG § 1B1.3(a)(1)(B).

          The     evidence   established   that   Dominguez-Yanes   had

conducted previous drug sales at the trailer, and that Aguirre-

Arizaga, who accompanied him, had at some point been responsible

for electrical service there and had received mail there.           The

government contends that this evidence supports the court’s finding

that the presence of the gun inside the trailer was at least

reasonably foreseeable to Dominguez-Yanes, and that it was not

clearly improbable that the gun was connected to the drug offense.


                                 - 5 -
United States v. Kimberlin, 18 F.3d 1156, 1160 (4th Cir. 1994)

("[A]bsent evidence of exceptional circumstances, it is fairly

inferable that a co-defendant's possession of a dangerous weapon is

foreseeable to a defendant with reason to believe that their

collaborative criminal venture includes an exchange of controlled

substances for a large amount of cash.”) (internal quotations

omitted).

            We note that there was no evidence presented to show that

Aguirre-Arizaga was not still in possession of the trailer.    Thus,

even though the electricity had been turned off, he might still

have been renting it. Moreover, Dominguez-Yanes told the probation

officer that he and Aguirre-Arizaga were living at the trailer at

the time of their arrest. Although his statement, contained in the

presentence report, apparently did not influence the district

court’s decision, Dominguez-Yanes did not object to the inclusion

of this statement in the presentence report or seek to correct it.

On balance, we conclude that the district court did not clearly err

in finding that the enhancement was warranted.

     The judgment of the district court is accordingly

                                                           AFFIRMED.




                                - 6 -